Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         24-JUN-2020
                                                         08:28 AM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             NA#AU PONO

                 LIKO O KALANI MARTIN, Petitioner,

                                 vs.

DAVID IGE, Governor of the State of Hawai#i and future occupants
  of the Executive Branch of the State of Hawai#i, Respondent.


                        ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner’s “Petition for a Writ

of Prohibition & Justice”, filed on June 19, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner fails to demonstrate that

petitioner is entitled to the requested extraordinary relief from

this court or that petitioner lacks alternative means to seek

relief.   See Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580

P.2d 58, 62 (1978) (a writ of prohibition “is an extraordinary

remedy . . . to restrain a judge of an inferior court from acting

beyond or in excess of his jurisdiction”); Gannett Pac. Corp. v.
Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of

prohibition is not meant to serve as a legal remedy in lieu of

normal appellate procedures; rather, it is available in “rare and

exigent circumstances” where “allow[ing] the matter to wend its

way through the appellate process would not be in the public

interest and would work upon the public irreparable harm”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

          DATED: Honolulu, Hawai#i, June 24, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2